                          United States District Court
                        Western District of North Carolina
                               Asheville Division

 JUSTIN LATREY MOSLEY,                )              JUDGMENT IN CASE
                                      )
              Petitioner,             )                1:17-cv-00340-MR
                                      )             1:16-cr-00016-MR-DLH
                 vs.                  )
                                      )
                                      )
 UNITED STATES OF AMERICA,            )
                                      )
             Respondent.              )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s November 16, 2018 Memorandum of Decision and Order.

                                               November 16, 2018
